Exhibit 10.1 AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”) is entered into as of July 7, 2017 among Kona Grill, Inc., a Delaware corporation (the “ Borrower ”), the Lenders (as defined below) party hereto and KeyBank National Association, as the administrative agent (the “ Administrative Agent ”). RECITALS : A.The Borrower, the Administrative Agent and the lenders from time to time party thereto (the “ Lenders ”) are parties to the Second Amended and Restated Credit Agreement, dated as of October 12, 2016 (as previously amended and as the same may from time to time be further amended, restated, supplemented or otherwise modified, the “ Credit Agreement ”). B.The Borrower, the Administrative Agent and the Lenders party hereto desire to (i) reduce the Revolving Commitments from $45,000,000 to $30,000,000 and (ii) amend the Credit Agreement to modify certain provisions thereof as set forth herein. AGREEMENT : In consideration of the premises and mutual covenants herein and for other valuable consideration, the Borrower, the Administrative Agent and the Lenders agree as follows: Section 1. Definitions . Unless otherwise defined herein, each capitalized term used in this Amendment and not defined herein shall be defined in accordance with the Credit Agreement. Section 2. Amendments . New Definitions . Section 1.01 of the Credit Agreement is hereby amended to add the following new definitions thereto: (i)“ Amendment No. 2 ” means Amendment No. 2 to Second Amended and Restated Credit Agreement, dated as of July 7, 2017, among the Borrower, the Administrative Agent and the Lenders party thereto. (ii)“ Amendment No. 2 Effective Date ” means June 30, 2017. (iii)“ Extension Notice ” has the meaning provided in Section 2.17 . Amendments to Certain Definitions . (i)
